DETAILED ACTION
This action is in response to the amendment filed on 06/09/22.
Claims 21-48 are pending and have been examined.
Priority
The effective filling date of the instant application is limited to the filing date of Application No. 11/538154 (filed on 10/03/2006) because application No. 11/538154 is the earliest application in the continuity chain that provides support for the claimed subject matter including the recitation of “a lockout portion or pin or third lateral projection configured to engage said lockout recess when said sled is not in said proximal position” (claims 21, 27, 32 and 44).
Application 11/141,753 and provisional application 60/591694 do not provide support for said languages in claims 21, 27, 32 and 44.
The reviewer notes Applicant appears to have initially recognized this lack of support as Applicant submitted a specification amendment on 8/9/2021 which attempted to change the priority claim of Application 14/175,148 to a CIP of 13/369,601 and a CIP of 11/141,753.  Applicant failed to include an amended ADS nor a petition to correct the priority claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 30-31 an d35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The written description, and the original claims, have been carefully reviewed by the examiner, and it is the opinion of the examiner that the claims present subject matter which fails to find support in the disclosure as originally presented. That is, claim 24 presents new matter which is not supported by the disclosure, as originally filled. Claim 24 recites, wherein said tapered proximal end of said lockout portion is configured to engage distal ends of said staple drivers that are in said retraction path and lift said staple drivers out of said retraction path of said firing member. There is no support for this subject matter in the written description, including the claims, as originally filed. A review of the originally filed disclosure does not provide support for the claimed subject matter presently found in claim 24. Accordingly, applicant is required to either amend the claims to cancel the new matter or present clarification as how/where the subject matter of the present claim is found in the disclosure, as originally filed. Appropriate correction is required.
	Claims 30 and 35 recite wherein said tapered proximal end of said lockout pin or lateral projection is configured to engage distal ends of said staple drivers that are in said retraction path and motivate or lift said staple drivers out of said retraction path of said firing member. Claims 31 and 36 recite wherein said tapered proximal end of said lockout pin is configured to motivate said staple drivers out of said retraction path of said firing member. A review of the originally filed disclosure does not provide support for the claimed subject matter presently found in claims 30, 31, 36 and 36. Accordingly, applicant is required to either amend the claims to cancel the new matter or present clarification as how/where the subject matter of the present claim is found in the disclosure, as originally filed. Appropriate correction is required.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-48 is/are rejected under pre-AlA 35 U.S.C. 102(a) as being anticipated by Shelton, IV et al. (2005/0263562), for the same reasons as set forth in the previous rejection mailed on 02/08/2022.
Response to Arguments
Applicant's arguments filed 06/09/22 have been fully considered but they are not persuasive. Applicant contends wherein the ‘753 Application discusses a firing lockout mechanism that causes the firing member 64 to drop down into an aperture 206 defined in the cartridge jaw. However, it is the Examiner’s position that Application No. 11/141753 nor Provisional Application No. 60/591694 provide support for the claimed lockout mechanism comprising “a lockout portion or pin or third lateral projection configured to engage said lockout recess when said sled is not in said proximal position” (claims 21, 27, 32 and 44).
For the reasons above, the grounds of rejection are deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731